Citation Nr: 0821498	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine, status-post anterior 
cervical fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel






INTRODUCTION

The veteran served on active duty from January 1973 to April 
1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran experienced a stressful event while on 
active duty, or that he has a diagnosis of PTSD.

2.  The competent medical evidence, overall, does not show 
that the veteran's DJD of the cervical spine, status-post 
anterior cervical fusion, is related to active duty or any 
injury during active duty, nor may it be so presumed.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for DJD of the cervical spine, status-
post anterior cervical fusion, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records.  He was provided an opportunity to set forth his 
contentions during a hearing before a Veterans Law Judge but 
left after his representative did not report. 

The Board recognizes that the appellant has not been afforded 
a VA medical examination.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon are not met in this 
case.  The information and competent medical evidence of 
record does not show that the veteran underwent a stressor or 
has ever had a diagnosis of PTSD.  It does not include 
evidence of any injury to the cervical spine during service, 
competent medical evidence of any cervical spine condition 
until years after separation, or competent medical evidence, 
based on a review of service medical records, linking any 
post-service cervical spine condition to his service.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(reaffirming that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion).  Thus, the information and competent medical 
evidence of record, as set forth and analyzed below, contains 
sufficient competent medical evidence to decide the claims.  
38 C.F.R. § 3.159(c)(4); McLendon, supra; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
March 2006 correspondence, the veteran indicated that he had 
no other information or evidence to give to VA.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran generally contends that he now has PTSD as a 
result of his active duty.  He has not identified any 
stressful incidents, or completed and returned a VA PTSD 
Questionnaire.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran also generally contends that he injured his 
cervical spine while on active duty.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Turning to the veteran's PTSD claim, service connection for 
PTSD also requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor(s) occurred; and (3) medical evidence 
establishing a link between the current diagnosis and the 
stressor(s) in service.  38 C.F.R. § 3.304(f).

The record in this case is negative for credible evidence of 
any stressful incidents.  The veteran's service medical and 
personnel records are negative for combat or any other 
stressors.  The veteran himself has failed to identify any 
stressful incidents.

The record in this case is also negative for any diagnosis of 
PTSD at any time.  The veteran's service medical records are 
negative for PTSD complaints, symptoms, findings or 
diagnoses.  An April 1973 mental status examination showed 
that the veteran was depressed, but the impression was no 
significant mental illness.  Probable effectiveness of 
further rehabilitation was deemed poor.  Because PTSD was not 
seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  

The veteran's post-service VA and private medical records are 
similarly negative for diagnoses of PTSD.  The report of an 
October 1999 VA examination for mental disorders (other than 
PTSD) is negative for any reports of stressors or any 
complaints, symptoms, findings or diagnoses of PTSD.  The 
Axis I diagnosis was dysthymic disorder.  The examiner did 
not link the veteran's psychiatric symptoms to service nor 
did the veteran claim a relationship to such symptoms and 
service at that time.  Indeed, the examination report details 
that the veteran has been feeling depressed for the previous 
five or six years, since breaking up with his common law 
wife.

While some VA and private treatment records include diagnoses 
of depression and personality disorder, they do not show 
treatment or diagnoses of PTSD.  

With respect to the veteran's own contentions, lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Nevertheless, to the extent that the 
veteran is able to testify that he has unspecified and 
unidentified PTSD symptoms, his opinions are outweighed by 
the competent medical evidence of record.  Simply stated, the 
Board finds that the veteran's contentions are outweighed by 
his service medical and personnel records (indicating no 
stressors or pertinent complaints, symptoms, findings or 
diagnoses during active duty) and post-service medical 
records (containing no diagnosis of PTSD, due to active 
duty).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to service connection for PTSD is denied. 

Turning to the veteran's cervical spine claim, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records are negative for any 
injury to the neck or cervical spine.  They include no 
pertinent complaints, symptoms, findings or diagnoses.  There 
is no evidence of pertinent complaints, symptoms, findings or 
diagnoses within one year of the veteran's separation from 
service.  Because a cervical spine condition was not seen 
during service, service connection may not be established 
based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  Because this 
condition was not seen within one year of the veteran's 
separation from service, presumptive service connection is 
not warranted.

The post-service medical evidence does not show a cervical 
spine condition until more than a decade after separation.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Private medical records show that in April 1986, the veteran 
was diagnosed with a cervical herniated disc.  That month he 
underwent an anterior cervical discectomy and fusion, C6-7, 
and anterior cervical discectomy and fusion, C5-C6.  
Treatment records from this time do not relate the veteran's 
condition to his service or any injury during service.  

Subsequent private and VA medical records, dated up to and 
during the appeal period, reflect continued treatment for the 
veteran's cervical spine.  These include an April 2005 
statement from a private neurosurgeon providing that the 
veteran injured his neck during basic training.  During one 
particular exercise, the veteran reported to the physician 
that he heard his neck pop, and had experienced neck problems 
ever since that time.  A current MRI scan showed 
osteoarthritis at many levels, with two levels already 
surgically treated.  The physician stated that in his opinion 
this dated from the 1973 injury.  


The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski, supra; see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the Board finds that this medical opinion has very 
little probative value.  The neurosurgeon does not purport to 
have reviewed any medical records documenting the veteran's 
claimed inservice injury.  Indeed he could not have, as the 
record contains no records of such an injury.  The medical 
opinion is based solely on the veteran's own reported 
history, which is not corroborated by the contemporary 
service medical records.  

The remaining post-service medical records are negative for 
any evidence or medical opinion linking the cervical spine 
condition to the veteran's service or any injury during 
service.  In fact, some post-service medical records suggest 
an intercurrent injury.  A March 1986 private examination 
report provides that the veteran reported picking up a bag of 
insulation in May 1985 and experiencing a sudden onset of 
severe lacerating pain in his low back.  The veteran reported 
various subsequent pains, aches and numb sensations over his 
body, including pain in the neck when driving over a bump.  
An April 1988 functional capacity assessment provides that 
the veteran reported injuring has back in May 1985 while 
lifting a bag of insulation.  

The Board also observes that in connection with a 1992 claim 
for VA non-service-connected pension, the veteran stated that 
the disabilities he wished to be considered permanent and 
total in nature included cervical fusion of the 5th, 6th and 
7th cervical discs.  The Board finds it significant that at 
that time the veteran did not relate the cervical spine 
fusions to his service in any way. 

The Board is also aware that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

In the present case, to the extent that the veteran is able 
to observe continuity of relevant symptoms since service, his 
opinions are outweighed by the lack of pertinent findings in 
his service medical records and the lack of any medical 
opinion linking or indicating a link to service.  

The veteran has submitted statements from several lay 
witnesses in support of his claim.  One witness stated that 
he entered active duty with the veteran.  The veteran injured 
himself during a physical training exercise.  The witness 
remembered when it happened that the veteran said he had hurt 
his knee and neck.  The veteran complained about it again 
that night.  Another witness stated that since 1973 he had 
heard the veteran complain of neck and knee injuries.  Two 
witnesses said they knew the veteran to be in fine medical 
condition prior to service.  One witness said that after 
service he noticed the veteran's neck bother him.  The other 
witness said that after service the veteran's health had 
deteriorated and the veteran mentioned neck problems. 

These lay statements provide some support for the veteran's 
claim, in that they reflect that the veteran reported an 
inservice neck injury.  However, none of these statements 
purport to be based on personal knowledge or observation of 
the claimed injury.  Further, they are contradicted by the 
veteran's service medical records, which are entirely 
negative for a cervical spine injury or pertinent complaints, 
symptoms, findings or diagnoses.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for DJD of the cervical 
spine, status-post anterior cervical fusion.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.

Service connection for DJD of the cervical spine, status-post 
anterior cervical fusion, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


